Kalisch, J.
(dissenting). I am unable to concur in the prevailing opinion of the court for the reason that the written confession was admitted in evidence by the trial judge, though it appeared upon the preliminary examination that it was not voluntary.
The testimony relied on by the state tending to establish the voluntary character of the confession comes from two police officers, Smith and Caffrey. Smith was a patrolman and Caffrey a police-lieutenant. Smith testified that one Walter Godfrey, a dectective employed in the office of the prosecutor of the pleas, was present, when he, Smith, brought the prisoner from his cell into a room of the prison and after he, Smith, had warned the prisoner that anything he might say would be used against him, wrote down what the prisoner said in answer to questions -put to him. On cross-examination, Smith was asked: “Did you ever make any offer of any sort to him or hold oot any inducement to him ?” to which the witness evasively replied, “I didn’t have anything to offer him.” It is to be observed that the witness does not say that he did not hold out any inducement to the prisoner to make the confession. The officer further testified that he did not remember all that was said upon that occasion. Caffrey, the police-lieutenant, was not present when the written confession was made. It was brought to him by Officer Smith after the confession had been signed by the prisoner and all that Caffrey did was to ask the prisoner whether he signed it. Walter Godfrey, the prosecutor’s detective, who was present when the confession was made, was not a witness, being too -ill to appear at the trial.
The prisoner was then called to give his version of what occurred at the time when he made the confession. He testi*237fied that Officer Smith asked him to make a statement. “He told me to make a statement; it will be better for me if I make a statement and I told him I conld not write; he says, T will write it for you/” Officer Smith was present, heard what the defendant said as to what he, Smith, had told him, that it would be better fox him, the prisoner, to make a statement, and the state did not challenge the truth of it. Thus, when the preliminary examination was concluded, the undisputed testimony before the trial judge was that an inducement to make the statement was held out to the prisoner.
The duty devolved upon the court, before admitting the confession, to decide whether it was a voluntary one or not.
In disposing- of the matter, the trial judge said: “Voluntary means by one’s free will, without fear, threats or promises. I do not think there is a wide divergence here of what occurred. I will admit the statement.”
The uncontradicted evidence as it stood before the trial judge was that an inducement was held out to the prisoner, by Officer Smith, to make a confession, by saying to the prisoner that it would be better for him to do so.
Conceding that the declaration of the trial judge was equivalent to a ruling that the confession was voluntary, I am unable to glean from it a finding that he rejected the defendant’s testimony on that point as not worthy of belief, but rather that he accepted the testimony as it then stood before him and found that it did not establish that the confession was involuntary. In this respect the court erred. The burden was on the state to prove that the confession was voluntary and not upon the prisoner to prove it to have been involuntary.
The defendant’s story how the confession was obtained was not inconsistent with that told by the police officer.
There was clearly no testimony to support the finding of the court that the confession was voluntary.
There was uncontradicted testimony that the confession was involuntary. The law on this subject in this state is well settled. In Roesel v. State, 62 N. J. L., the late Chief Justice Depue, speaking for this court (on p. 236) said:
*238“The burden, of the proof is on the state to show that the confession was voluntary. The preliminary examination, which is for the court, comprises a mixed question of law and fact.”
And on page 239 the learned judge, still speaking on this topic, says: “But in whatever way the finding of the trial court of the question of fact comes up for review, its finding will not he set aside unless the evidence on its face does not support the conclusion on which the trial court based its judgment.”
In the case under consideration, it is apparent, on the face of the evidence, that it does not support the ruling of the trial judge.
For the error pointed out, I vote to reverse the judgment.
I am requested to state that Justices Garrison and Min-turn concur in the views herein expressed.
For affirmance — The Chancellor., Chiee Justice, Swayze, Trenchard, Bergen, Bogert, Vredenburgh, White, Heepenheimer, JJ. 9.
For reversal — Garrison, Minturn, Kalisch, JJ. 3.